Clark, Judge.
In this Juvenile Court child deprivation case arising out of the "battered child syndrome” the Supreme Court has again reversed our court. The previous opinions are to be found under the same title in 135 Ga. App. 891 (219 SE2d 583); 235 Ga. 817 (221 SE2d 589); and 138 Ga. App. 49 (225 SE2d 441).
In the present reversal, 237 Ga. 406, the Supreme Court dealt exclusively with the Eighth Division of our original opinion. There we had declined to consider four enumerations alleging procedural errors limited to the "detention hearing.” In its decision our highest state tribunal has now ruled that the procedures stated in our Juvenile Code are mandatory and not to be construed as directory. We quote its conclusion: "We, therefore, hold that the notice and hearing requirements of § 24A-1404 *176(c) and § 24A-1402 (a) are mandatory and must be adhered to in order for the juvenile court to proceed with the adjudicatory hearing.” Earlier in its opinion the court held that "The 10-day hearing requirement of Code Ann. § 24A-1701 (a) is applicable when a child is in detention on the date the petition is filed in court,” but that here this had been waived by appellant’s actions. The court then cited with approval those cases from our court which had held that such waiver was permissible.
Decided October 25, 1976.
Frank M. Gleason, James A. Secord, for appellant.
Fletcher & Watson, Joseph F. Dana, for appellee.
' As is pointed out in the opinion the failure to follow these mandated procedures warrants dismissal of the instant petition without prejudice. The opinion also notes "Another petition can be filed without delay if there is reason to believe the child is being neglected or abused.” Shalom!1

Judgment reversed with direction for entering a dismissal without prejudice.


Quillian, P. J., and Smith, J., concur.